Syllabus by
DAY, J.
NEGLIGENCE
(370 12) The doctrine of imputed negligence does not ordinarily apply in Ohio, an exception being when parties are engaged in a joint enterprise.
(370 J). A “joint enterprise” within the law of - imputed negligence is the joint prosecution of a common purpose under such circumstances that each member of such enterprise has the authority to act for all in respect to the control of the agencies employed to execute such common purpose.
(370 12) While in actions between a third party and any or all of the members of a joint enterprise, the doctrine of imputed negligence on the part of such members of the joint adventure may be invoked, the rule does not apply, however, to an action by one member of the enterprise against another.
Marshall, CJ, Kinkade, Jones, Matthias and Allen, JJ, concur. Robinson, J, concern’s in the judgment.